Citation Nr: 1545448	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-15 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date earlier than June 9, 2011 for the grant of service connection for posttraumatic stress disorder (PTSD), evaluated as 100 percent disabling.  

2. Entitlement to an effective date earlier than June 9, 2011 for eligibility to Dependents' Educational Assistance (DEA) under Title 38, United States Code, Chapter 35.


REPRESENTATION

Appellant represented by:	Clark W. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

In July 2013 the Veteran's attorney asserted that there was clear and unmistakable error (CUE) in the initial rating decision in December 2006 that denied service connection for PTSD and manic bipolar disorder.  He contended that the claims were erroneously denied because at the time of the December 2006 rating decision the medical evidence clearly supported service connection for the disorders.  However, the Board may not consider a CUE challenge to a final RO decision in the first instance; "[i]n such a circumstance, the Board is obligated to refer that theory of CUE to the RO" for an initial decision.  Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006) (en banc). 

Moreover, the CUE challenges are not inextricably intertwined with the earlier effective date issues concerning PTSD and eligibility for DEA benefits under Title 38, United States Code, Chapter 35.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The outcome of the Veteran's direct appeal of the effective dates assigned for service connection for PTSD and eligibility to DEA Chapter 35 benefits is not dependent on the outcome of his request for revision of the December 2006 rating decision on the basis of CUE.  At the same time, adjudication of his direct appeal does not preclude a successful collateral attack on the earlier decision.  Indeed, the United States Court of Appeals for Veterans Claims (Court) has itself bifurcated and separately adjudicated the issues of entitlement to an earlier effective date and CUE based on similar facts.  Canady v. Nicholson, 20 Vet. App. 393, 402 (2006).  Therefore, it is not prejudicial for the CUE challenges to be bifurcated from the earlier effective date claims currently before the Board, and referred to the RO for initial consideration.

The issues of entitlement to a total disability rating based on individual unemployability (TDIU) was raised by Veteran in October 2011 but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1. In December 2006 the RO denied the Veteran's claim of entitlement to service connection for PTSD and manic bipolar disorder; and, as the Veteran did not appeal the decision, it became final. 
 
2. The Veteran's claim to reopen entitlement to service connection for PTSD was received on June 9, 2011, and there was no pending claim to reopen service connection for PTSD, formal or informal, prior to June 9, 2011.

3. Since the effective date of entitlement to PTSD benefits is June 9, 2011, this is also the earliest effective date for entitlement to DEA benefits.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than June 9, 2011, for the grant of service connection for PTSD, evaluated as 100 percent disabling, have not been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2014); 38 C.F.R. § 3.400 (2015).

2. The criteria for an effective date prior to June 9, 2011, for the award of eligibility to DEA under Chapter 35 have not been met.  38 U.S.C.A. §§ 5110, 5113 (West 2014); 38 C.F.R. §§ 3.400, 3.807(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

This appeal arises from disagreement with the effective dates assigned following the grant of service connection for PTSD and DEA Chapter 35 benefits.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the RO provided notice as to how VA assigns effective dates in a letter sent to the Veteran in June 2011, prior to the initial adjudication in November 2011.  

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and that neither he nor his attorney has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran also was afforded VA examination in July 2011.  Although the Veteran's attorney in July 2013 asserted that the examiner failed to address the date of onset of the Veteran's psychiatric disorder, the crucial matter in the instant case is not the date of onset of the Veteran's psychiatric disorder but the date the Veteran's claim was received to reopen service connection for a PTSD.  Furthermore, the VA examiner provided a nexus opinion regarding the relationship between PTSD and bipolar disorder and service with a supporting rationale, as was requested.  See July 2011 Compensation and Pension Exam Inquiry.  

Analysis

Under 38 U.S.C.A. § 5110(a), the effective date of an award based on an original claim or on a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  The statutory provision is implemented by regulation, which provides that the date of entitlement to an award of service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  The effective date for an award of benefits based upon new and material evidence is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q). 

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

Under 38 U.S.C.A. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a).  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).

The Veteran contends that he is entitled to an effective date for service connection for PTSD going back at least to 2006 when he filed his initial claims of service connection for PTSD and manic bipolar disorder.  The pertinent facts show that the RO in a December 2006 rating decision denied service connection for PTSD and manic bipolar disorder.  The Veteran's claim to reopen service connection for PTSD was received on June 9, 2011, which the RO granted in the November 2011 rating and assigned an effective date of June 9, 2011 along with a permanent and total 100 percent disability rating.  

While the Veteran in June 2011 contended that his mental disease impaired his ability to properly pursue and develop his claim in 2006, there is no evidence that mental illness or "extraordinary circumstances" existed to prevent the Veteran from actually filing an appeal with respect to the 2006 decision.  There is no basis to consider the potential applicability of extending the filing requirement on the basis of equitable tolling.  See generally Barrett v. Principi, 363 F.3d 1316, 1318   (2004); McCreary v. Nicholson, 19 Vet. App. 324, 332 (2005).  The fact remains that he did not appeal 2006 decision.  There was also no evidence received within a year of the decision that could be construed as being new and material to the claim.  The December 2006 decision thereby became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Before June 9, 2011, there was no communication or action received by VA from the Veteran of intent to reopen his claim of service connection for PTSD, constituting an informal claim under 38 C.F.R. § 3.155 or pending claim under 38 C.F.R. § 3.160(c).  There is no factual or legal basis to assign an effective date before June 9, 2011.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The RO assigned the earliest effective date legally permitted in this case, which is the date of receipt of the application to reopen the claim.  No earlier effective date is permitted by law in this case

The Board has considered whether 38 C.F.R. § 3.157(b) is applicable.  This provision states that once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of (1) a report of examination or hospitalization by VA or uniformed services, (2) evidence from a private physician or layman, or (3) reports and records from State and other institutions will be accepted as an informal claim for increased benefits or an informal claim to reopen.  However, the Court has held that this regulation only applies to a particular group of claims.  See Pacheco v. Gibson, 27 Vet. App. 21 (2014) (en banc) (construing ambiguity contained in § 3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree); see Sears v. Principi, 16 Vet. App. 244, 249 (2002) (finding that § 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  Specifically, VA medical records are not accepted as informal claims for disabilities where service connection has not been established, since the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999).  In this case the Veteran was not service-connected for any disability prior to June 9, 2011 and thus consideration whether the medical records in the file may constitute an informal claim is unwarranted.  

For purposes of eligibility to DEA benefits under Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability. 38 U.S.C.A. § 3510; 38 C.F.R. § 3.807(a).

In this case, as discussed above, the Board finds that entitlement for eligibility to DEA benefits under Chapter 35 is warranted effective from June 9, 2011, but no earlier.  As the Veteran has a 100 percent rating from that date, the Board finds that entitlement to an effective date of June 9, 2011, for the grant of eligibility for DEA benefits under Chapter 35 is warranted.  However, the Board finds that an effective date earlier than June 9, 2011, is not warranted.  Prior to that date, the Veteran was never rated as 100 percent disabled.  Thus, there is no basis on which an effective date earlier than June 9, 2011, can be assigned for basic eligibility for Chapter 35 DEA benefits.

For the above reasons, the preponderance of the evidence is against the claims for an effective date earlier than June 9, 2011 for the grant of service connection for PTSD, and an effective date earlier than June 9, 2011 for DEA benefits under Chapter 35.  Thus the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b) .


ORDER

Entitlement to an effective date earlier than June 9, 2011 for the grant of service connection for posttraumatic stress disorder, evaluated as 100 percent disabling, is denied.  

Entitlement to an effective date prior to June 9, 2011, for the grant of eligibility to Dependents' Educational Assistance under 38 U.S.C. Chapter 35, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


